DETAILED ACTION
Claims 1-5 and 10-22 are pending in the instant application. The preliminary amendment filed on 02/12/2021, in which claims 1-5 and10-22 are amended, is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application 16/610,193 filed on 02/12/2021 is a 371 of PCT/GB2018/051142 filed on 04/30/2018, and claims priority of foreign Application No. GB1706969.1 filed on 05/02/2017. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign Application No. GB1706969.1 is filed on 11/01/2019. 
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The information disclosure statement (IDS) dated 02/15/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. 

Drawings
The drawings are objected to because “DEGEE” in Figure 8-14 and Figure18-20 is not disclosed in specification. “DEGEE” is another name for 2-(2-Ethoxyethoxy) ethanol which is not disclosed in specification. It will be clearer and more precise to specify the meaning of “DEGEE” in the drawing or in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is objected to because the title is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: in paragraph [0012], line 4 on page 3, “transcutol” should read Transcutol®. The use of the term Transcutol®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,10-18 and 20-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by King-Smith et al. (WO 2011/063531, listed in IDS submitted on 02/15/2021 and PCT International Search Report submitted on 11/01/2019).  
Regarding the limitation of claims 1-3, King-Smith et al. teaches a topical formulation for ibuprofen (the “drug for transdermal drug delivery”) delivery comprising ibuprofen,  2-(2-ethoxyethoxy) ethanol (Transcutol®) and propylene glycol (title, abstract, [00125] on page 28, [00127] on page 29, [00129] on page 30, Formulation No. IB 449, 449a and 449b on page 34, [00175] on page 38, Table 1, 3, 4, 9-10, 13-18, 20-21 and 23, claim 60 on page 73, claim 63 and 64 on page 74, claim 69 on page 76) that can be used as a transdermal patch ([00111] on page 25, [00132] on page 31, claim 53 on page 72).  Therefore, King-Smith et al. anticipates all of the elements recited in instant claim 1. Ibuprofen, a well-known hydrophobic drug as disclosed in instant specification ([0008, line 13 on page 2) reads on the limitation of “the drug is hydrophobic” in instant claim 2 and “ibuprofen” in instant claim 3. 
Regarding the quantity limitation of 2-(2-ethoxyethoxy) ethanol in claims 10 and 11, King-Smith et al. teaches embodiments wherein 2-(2-ethoxyethoxy) ethanol is present at about 10% (w/w) to about 20% (w/w) ([00125] on page 28, [00127] on page 29, [00175] on page 38, Table 1, 3, 4, 9-10, 13-18, 20-21 and 23, claim 60 on page 73) which falls with the range of “1% to 20% by weight” in claim 10.  King-Smith et al. specifically teaches one embodiment wherein 2-(2-ethoxyethoxy) ethanol is present at 10% (w/w) (Formulation IB 391 in Table 1 on page 43) which is construed as anticipating the range of “2%-10% by weight” in claim 11.
 Regarding the quantity limitation of propylene glycol in claims 12 and 13, King-Smith et al. teaches embodiment wherein propylene glycol is present at “0% (w/w) to about 20% (w/w), about 1.0% (w/w) to about 15% (w/w) or about 4% (w/w) to about 15% (w/w)” ([0093], line 23-24 on page 20, claim 36 on page 70). Furthermore, King-Smith et al. teaches different embodiments wherein propylene glycol is present at about 1% (w/w) to about 20% (w/w) ([00125] on page 28, [00127] on page 29, [00129] on page 30, [00175] on page 38, Table 1, 3,4, 9,10, 18, 20-21, 23, claim 60 on page 73, claim 64 on page 74, claim 69 on page 76) which reads on the rage of “1% to 20% by weight” in instant claim 12. King-Smith et al. specifically teaches one embodiment wherein propylene glycol is present at 4% (w/w) (Table 23 on page 65) and other embodiments wherein propylene glycol is present at 10% (w/w) (Table 9 on page 51, Table 10 on page 52, Table 13 on page 53, [00175] on page 38).The amount of  propylene glycol at 4% (w/w) and 10%(w/w) of falls within the range of “2% to 10% by weight”, therefore anticipates instant claim 13.
Regarding the ratio limitation of 2-(2- ethoxyethoxy) ethanol to propylene glycol in claims 14 and 15, King-Smith et al. teaches embodiment comprising different amounts of 2-(2- ethoxyethoxy) ethanol (10% to 20% (w/w)) and propylene glycol (5% to 15% (w/w)) ([00125] on page 28, [00175] on page 38). The calculated ratio of 2-(2- ethoxyethoxy) ethanol to propylene glycol in King-Smith compositions would be 1:1.5 (10:15=1:1.5) to 4:1 (20:5=4:1) which reads on the range of “1:10 to 10:1” in instant claim 14 and range of “1:2 to 2:1” in instant claim 15. King-Smith et al. specifically teaches embodiments comprising 14% of 2-(2- ethoxyethoxy) ethanol and 10% of propylene glycol (Formulation IB 449 [00175] on page 38, Table 3 on page 45, Table 9 on page 51). The ratio of 2-(2- ethoxyethoxy) ethanol to propylene glycol is calculated as 1.4: 1 (14/10=1.4:1) which anticipates “1:10 to 10:1” in instant claim 14 and range of “1:2 to 2:1” in instant claim 15.
Regarding the limitation of preservative in claims 16 and 17, King-Smith et al. teaches embodiment comprising a variety of preservatives including benzyl alcohol, methyl paraben, propyl paraben, etc. ([00110] on page 24, [00131] on page 30, claim 71 on page 76) which anticipates instant claim 16. The exemplary preservatives in King-Smith compositions such as benzyl alcohol ([00110] on page 24), methyl paraben and propyl paraben which are phenols (Table 9 on page 51, Table 10 on page 52) read on the limitation of “aryl alcohol” in instant claim 17. 
Regarding the limitation of “at least one of a fatty acid, a fatty alcohol or a fatty ester” in claims 18 and 20-21. King-Smith et al. teaches embodiments comprising fatty alcohol ([0088] line 17 on page 30, claim 25 on page 69) and isopropyl myristate which is fatty ester (Formulation IB 391 in Table 1 on page 43), therefore, anticipates instant claim 18 and 20. The amount of isopropyl myristate in King-Smith Formulation IB 391 (Table 1 on page 43) is 3% (w/w) which anticipates “1 to 10% by weight” in instant claim 21. 
Thus, King-Smith et al. anticipates all of the elements recited in instant claims 1-3, 10-18 and 20-21.    
Claims 1, 4 and 5 are rejected under 35 U.S.C. 102 as being anticipated by Buyuktimkin et al. (WO 2011/028629, published on 03/10/2011, listed in IDS submitted on 02/12/2021 and PCT International Search Report submitted on 11/01/2019).  
Regarding the limitation of claims 1 and 4-5, Buyuktimkin et al. teaches topical formulations for alleviating pain associated with acute herpes zoster comprising lidocaine or lidocaine HCl, 2-(2-ethoxyethoxy) ethanol (Transcutol®) and propylene glycol (Formulation EA89 in Table 5 on page 24, Formulation TC 9 in Table 6 on page 25, Formulation TC 20, 21, 22 in Table 7 on page 25, Formulation TC 44 in Table 8 on page 26, [0153] Example 17 on page 32). Buyuktimkin teaches topical lidocaine available in adhesive patch ([002] on page 1), which Examiner interprets as “transdermal drug delivery patch” comprising lidocaine therefore teaches “transdermal drug delivery patch” in claim 1. Lidocaine is a well-known hydrophilic drug as disclosed in instant specification ([0009, line 24 on page 2), therefore, reads on the limitation of “the drug is hydrophilic” in instant claim 4 and “lidocaine” in instant claim 5. Thus, Buyuktimkin et al. anticipates all of the elements recited in instant claims 1, 4-5.
Claim Rejections - 35 USC§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,10-22 are rejected under 35 U.S.C. 103 as unpatentable over King-Smith et al. (WO 2011/063531, listed in IDS submitted on 02/12/2021) in view of Hsu et al. (US 6,582,724, date of patent 06/24/2003)
The teachings by King-Smith et al. that anticipates claims 1-3,10-18 and 20-21 are documented in 102 rejection, above. 
Regarding instant claim 19, King-Smith et al. teaches embodiments comprising fatty alcohol ([0088] line 17 on page 30, claim 25 on page 69).  King-Smith et al. does not specifically teach the fatty alcohol is octadecanol (also known as stearyl alcohol). Hsu et al. teaches compositions comprising lipophilic co-enhancer such as a fatty alcohol, a fatty ether, or a fatty acid ester (abstract, Line 59-60 in Col. 2, Line 63-64 in Col. 9, Line 53-54 in Col.10) and specifically teaches exemplary fatty alcohols, i.e. stearyl alcohol and oleyl alcohol (line 53-54 in Col.10). Hsu et al. discloses that fatty alcohols, i.e. stearyl alcohol are used as permeation enhancer for topical and transdermal compositions (abstract, Line 59-60 in Col. 2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have used stearyl alcohol as the fatty alcohol in King-Smith composition to arrive at the instant invention with expectation of enhanced permeation for transdermal delivery. Therefore, the combined teachings of King-Smith and Hsu render instant claim 19 prima facie obvious. 
 Regarding the quantity limitation in instant claim 22, King-Smith teaches embodiment Formulation IB 391 (Table 1 on page 43), wherein the amount of isopropyl myristate is 3% (w/w). King-Smith does not specifically teach the range of “1 to 2% by weight”. However, 3% w/w of isopropyl myristate in King-Smith composition is so close to 1-2% w/w in instant claim 22 that one skilled in the art would have expected them to have the same or better properties. As stated in MPEP 2144.05, “prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. The instant specification discusses the effect of weight% of isopropyl myristate on permeation (page 19, [0108] [0109] [0110], Table 6, Figure 6).  The instant specification ([0110] on page 19) discloses that "patches containing 1.5 wt.% of octadecanol are more efficient than 3.0 wt.%, whilst isopropyl myristate exhibits an opposite behavior”. Instant Table. 6 and Figure. 6 explicitly discloses that 3% (w/w) of isopropyl myristate is more efficient than 1.5% (w/w) of isopropyl myristate in enhancing permeation of ibuprofen. One skilled in the art would have expected 3% (w/w) of isopropyl myristate to have better properties. Therefore, the teaching of King-Smith renders instant claim 22 prima facie obvious.


Conclusion
Claims 1-5 and 10-22 are rejected.
No claims are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIYUAN MOU whose telephone number is (571)270-1791. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M./           Examiner, Art Unit 4182    



/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625